 Case 2:21-cv-04405-RGK-MAR Document 64-1 Filed 07/30/21 Page 1 of 3 Page ID #:784



 1                        DECLARATION OF SA LYNNE ZELLHART

 2        I, SA Lynne Zellhart, declare as follows:

 3        1.      I am a Special Agent with the FBI and have been so

 4   employed since 2004.     I have participated in the investigation of

 5   U.S Private Vaults (“USPV”) and am familiar with all aspects of the

 6   investigation.

 7        2.      This constitutes the notice regarding the FBI’s ongoing

 8   seizure of U.S. Private Vault (“USPV”) Box # 7622.         That box

 9   contained a large amount of cash ($57,000) and no other property.

10   Immediately after the cash was removed from the box, a state-

11   certified narcotics-detecting canine alerted to the presence of

12   narcotics relative to the currency.       On USPV Executor/Conservator

13   paperwork, which Joseph RUIZ (“RUIZ”) left in the box, he listed his

14   email address as holysmokescrafts@yahoo.com.        Holysmokescrafts@yahoo

15   is an on-line marijuana paraphernalia business, specializing in

16   turning liquor bottles into marijuana smoking devices.         On-line

17   businesses do not typically generate cash, but this business

18   suggests RUIZ may be involved in the cannabis industry in other

19   ways.     According to the California Department of Cannabis Control,

20   RUIZ is not licensed in California to participate in the cannabis

21   industry in any way.

22        3.      On March 22, 2021, RUIZ spoke to two FBI agents at U.S.

23   Private vaults.     RUIZ told the agents that he had approximately

24   $58,000 in a USPV box which he obtained through “legal settlement

25   and surgery.”     RUIZ later claimed in the claim form he submitted to

26   the FBI on or about June 23, 2021 to contest the administrative

27   forfeiture of the funds that the cash was earned through employment

28
                                           1
 Case 2:21-cv-04405-RGK-MAR Document 64-1 Filed 07/30/21 Page 2 of 3 Page ID #:785



 1   and “settlements in litigation” but he provided no documents to

 2   support this assertion.    FBI agents searched both public and legal

 3   databases to identify litigation involving RUIZ and found none.

 4   Agents searched multiple courts in multiple jurisdictions, but found

 5   no evidence of RUIZ as a party to a state or federal lawsuit (except

 6   in the present case, SNITKO et al. – demonstrating to agents that

 7   they were in fact conducting the search properly).         Moreover, RUIZ

 8   did not provide any documents with his June 23, 2021 claim and has

 9   never provided the FBI with any documents which support his claim

10   that the cash in his USPV box was obtained through litigation.

11   Documents such as a settlement agreement; copy of a check; bank

12   statement showing the transfer of funds from an attorney trust

13   account; bank statement showing withdrawal of those same funds – all

14   should be readily available. 1

15        4.    Agents also searched an insurance claims database and

16   found nothing that would support the amount of cash in Box #7622.

17   For example, there was a worker’s compensation claim from 1996 in

18   which RUIZ tripped on a box and injured his hand; another from 2014

19   in which he reported a “strain.”      Agents located an insurance claim

20   related to a vehicle accident in 2017, but the claim was for

21   property damage to the left front corner of a 1994 Jeep Cherokee –

22   the search did not turn up a related personal injury claim.

23         5.   RUIZ has also claimed that he earned the money in Box

24   #7622 through employment.     However, in a Currency Transaction Report

25

26        1 A different USPV box holder with a similar amount of cash also
     claimed that the cash was from a legal settlement. That box holder
27   provided copies of documents related to the legal action as well as
     redacted bank records. The FBI has already returned property to
28   that box holder.

                                           2
 Case 2:21-cv-04405-RGK-MAR Document 64-1 Filed 07/30/21 Page 3 of 3 Page ID #:786



 1   (“CTR”) filed by J.P. Morgan Chase in February 2021, RUIZ identified

 2   his employment as “unemployed gourmet chef.”        In fact, according to

 3   California Employment Development Department (“EDD”) records, Ruiz

 4   has not earned wages since the first quarter of 2019, at which point

 5   he earned $18,510, less than a third of the cash in the box,

 6   assuming he saved the money and did not use it for living expenses.

 7   Additionally, according to the California Franchise Tax Board, RUIZ

 8   has not filed a tax return in California since 2018 (including a

 9   return for the $18,510 he earned in 2019).

10           6.   Finally, the February 26, 2021 CTR by J.P. Morgan Chase,

11   referenced above, demonstrates that RUIZ had an active bank account

12   at J.P. Morgan Chase within weeks of the execution of the USPV

13   seizure warrant, suggesting that he had a readily available avenue

14   to pay for rent, groceries and other expenses.

15        7.      Accordingly, the FBI continues to retain the property

16   because there is probable cause to believe that the funds constitute

17   traceable proceeds of drug trafficking, or were used to facilitate

18   drug trafficking, in violation of Title 21, United States Code,

19   Section 841, which renders the funds subject to forfeiture pursuant

20   to Title 21, United States Code, Section 881(a)(6) and Title 18,

21   United States Code, Section 981(a)(1)(C).

22        I declare under penalty of perjury under the laws of the United

23   States of America that the foregoing is true and correct and that

24   this declaration is executed at Los Angeles, California, on July 30,

25   2021.
                                               /s Lynne Zellhart
26                                             SA LYNNE ZELLHART
27

28

                                           3
